Citation Nr: 0527409	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-24 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1955 to June 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board remanded this case to the RO in July 2004, via the 
Appeals Management Center (AMC) in Washington, DC, for 
clarification of the reasons for denying the claim, to ensure 
compliance with the Veterans Claims Assistance Act (VCAA), 
including by assisting the veteran in determining whether all 
of his service medical records (SMRs) are on file, and to 
have him undergo a VA audiometric examination to obtain an 
opinion concerning the cause of his hearing loss, but in 
particular, whether it is related to his service in the 
military.

The RO (AMC) since has completed the development requested 
and returned the case to the Board for further appellate 
review.  

In addition to his hearing loss, there are favorable medical 
opinions on file linking the veteran's current tinnitus to 
his military service.  The issue of his possible entitlement 
to service connection for tinnitus (in addition to his 
hearing loss) has not been adjudicated by the RO, much less 
denied and timely appealed to the Board.  38 C.F.R. § 20.200 
(2005).  In light of these favorable medical opinions, 
however, it stands to reason that he will also file a claim 
for tinnitus, if he has not already.  In any case, in the 
event that he does, this additional claim is referred to the 
RO since the Board does not currently have jurisdiction to 
consider it.




FINDINGS OF FACT

1.  The veteran sustained acoustic trauma while in the 
military as a sheet metal worker apprentice around aircraft.

2.  The results of current audiometric testing confirm the 
veteran has a bilateral sensorineural hearing loss and show 
he meets VA's standards for it to be considered a disability.

3.  The only medical opinions on file link the veteran's 
current bilateral hearing loss to the acoustic trauma he 
sustained while in the military.


CONCLUSION OF LAW

The veteran's bilateral sensorineural hearing loss was 
incurred in service.  38 U.S.C.A. §  1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case (SOC) may satisfy this requirement).   

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), it was 
held that, even if there was an error in the timing of the 
VCAA notice, i.e., it did not precede the RO's initial 
adjudication of the claim, it could be cured by affording the 
claimant a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of the 
adjudication was unaffected.  

During his March 2004 videoconference hearing, the veteran 
testified that he believed some of his SMRs were missing, 
specifically those while he was in Morocco, North Africa (see 
page 14 of the transcript).  And as a result of the Board's 
July 2004 remand, the RO contacted him by letter later that 
same month to obtain additional information in an attempt to 
help him locate any missing SMRs.  But he was unable to 
provide additional information, other than to state in 
October 2004 that he believed some of his records were 
missing when he was transferred in 1958 from Morocco, North 
Africa.  

Even if these records potentially would have a bearing on his 
appeal, their absence is inconsequential because the Board is 
granting the veteran's claim in full, based on the evidence 
already on file.  So there can be no possible prejudice to 
him in going ahead and adjudicating his claim because, even 
if there has not been compliance with the VCAA (either 
insofar as the timing or even content of the VCAA notice), 
this is no more than harmless error.  See, too, Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).




Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

In this case, a hearing loss under 38 C.F.R. § 3.385 is not 
shown during service, or for many years after service.  But 
in Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993), it was 
held that "[38 C.F.R. § ]3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  "[W]here the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system and post-service 
test results meeting the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  See 38 C.F.R. § 3.303."  Hensley, Id.  

The veteran has testified that he sustained acoustic trauma 
in service.  But even if he did, as a layman, he is not 
competent to render a medical opinion concerning the etiology 
of any current hearing loss.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

According to his DD Form 214, the veteran's military 
occupational specialty (MOS) in service was a sheet metal 
worker apprentice, around aircraft.  So his responsibilities 
in this capacity were consistent with exposure to loud noise.  
Hence, acoustic trauma in service is conceded.



The veteran also most likely had noise exposure after 
service, while working for Sikorsky Aircraft.  But his 
employment medical records from that job document that he had 
ear plugs in at least September and November 1984, to protect 
his ears from possible damage to his hearing.  The same 
cannot be said of his noise exposure in service.

The veteran unquestionably now has a bilateral hearing loss 
by VA standards.  This is confirmed by VA outpatient 
treatment (VAOPT) records that show he was given a hearing 
aid for each ear in March 2005.  This also is apparent from 
the results of his October 2004 VA hearing evaluation for 
compensation purposes and the addendum to the report of that 
evaluation.  He clearly meets the threshold minimum 
requirements of § 3.385 for his bilateral hearing loss to be 
considered an actual "disability," i.e., he has sufficient 
hearing loss.

So the determinative question is whether there also is 
medical evidence etiologically linking the veteran's current 
bilateral sensorineural hearing loss to his military service, 
and in particular, to acoustic trauma from the loud noise of 
aircraft on the deck of an aircraft carrier.  In this regard, 
a private physician reported in August 2004 that the veteran 
had a bilateral mild to moderate sensorineural hearing loss, 
worse in the high frequencies and consistent with noise-
induced hearing loss.  It was noted that he believed his 
hearing loss was related to the noise exposure during 
service.  This private physician indicated he felt the 
veteran was being truthful in making this claim and that his 
noise exposure after service, while employed at Sikorsky 
Aircraft, was minimal and was further prevented by the use of 
earplugs.  

Similarly, VA's audiometric testing in October 2004 
documented a bilateral sensorineural hearing loss.  And of 
equal or even greater significance, the examining audiologist 
indicated it is at least as likely as not the veteran's 
hearing loss (and tinnitus) are related to the noise exposure 
he had while in the military.  The claims file was not 
available to the examiner for review at the time of that 
October 2004 VA examination.  So the examiner later submitted 
an addendum to the report of that evaluation, wherein he 
discussed all of the relevant evidence (particularly insofar 
as the results of various hearing tests in service and during 
the many years since using both the whispered voice measure 
and more comprehensive audiograms).  Consequently, there was 
discussion of the veteran's pertinent medical history, as 
typically occurs after reviewing the claims file.  Thus, this 
is no longer an impediment to deciding this case because the 
opinion has the proper factual foundation.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

And the only medical opinions on file are favorable to the 
veteran's claim since they link his current bilateral 
sensorineural hearing loss to the exposure to acoustic trauma 
in service (as opposed, for example, to the noise exposure he 
had after service in his civilian job at Sikorsky Aircraft).  
Accordingly, service connection is warranted for his 
bilateral sensorineural hearing loss, especially if all 
reasonable doubt concerning its origin is resolved in his 
favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


ORDER

Service connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


